Exhibit 10.3

SECURITY AGREEMENT–ALL PERSONAL PROPERTY ASSETS
SECURITY AGREEMENT

           This SECURITY AGREEMENT, dated as of November 1, 2005, (The
"Agreement") between ETS Payphones, Inc., a Delaware corporation (the
"Company"), and Empire Payphones, Inc., a New York corporation (hereinafter
"Empire").

           WHEREAS, the Company has entered into the Management Agreement and
Asset Sale Agreement dated as of November 1, 2005 (the "Agreements") with
Empire, pursuant to which Empire, subject to the terms and conditions contained
therein, is to make advances or otherwise to extend credit or financial
accommodations to the Company; and

           WHEREAS, it is a condition precedent to Empire's making any advances
or otherwise extending credit or financial accommodations to the Company under
the Agreements (collectively, the "Advances") that the Company execute and
deliver to Empire a security agreement in substantially the form hereof; and

           WHEREAS, to secure its obligations to repay the Advances made by
Empire under the Agreements, including, without limitation, the Initial Payment,
the Installment Payments, the Shortfall Advances and the Assumed Commissions
paid, incurred, settled or otherwise resolved by Empire (as those terms are
defined in, and the repayment obligation is described under, the Agreements),
the Company wishes to grant a security interest in favor of Empire as herein
provided;

           NOW, THEREFORE, in consideration of the promises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

           1.       Definitions. All capitalized terms used herein without
definitions shall have the respective meanings provided therefor in the
Agreements. The term "State", as used herein, means the State of New York. All
terms defined in the Uniform Commercial Code of the State and used herein shall
have the same definitions herein as specified therein. However, if a term is
defined in Article 9 of the Uniform Commercial Code of the State differently
than in another Article of the Uniform Commercial Code of the State, the term
has the meaning specified in Article 9. The term "Obligations", as used herein,
means all of the indebtedness, obligations and liabilities of the Company to
Empire, individually or collectively, whether direct or indirect, joint or
several, absolute or contingent, due or to become due, now existing or hereafter
arising under or in respect of the Agreements or this Agreement, including,
without limitation, the obligation to repay to Empire the Initial Payment, the
Installment Payments, the Shortfall Advances and the Assumed Commissions paid,
incurred, settled or otherwise resolved by Empire (as defined in, and required
by, the Agreements), and the term "Event of Default", as used herein, means the
failure of the Company to pay or perform any of the Obligations as and when due
to be paid or performed under the terms of the Agreements.

           2.       Grant of Security Interest.

             2.1.    Grant; Collateral Description. The Company hereby grants to
Empire, to secure the payment and performance in full of all of the Obligations,
a security interest in and pledges and assigns to Empire the following
properties, assets and rights of the Company, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof
(all of the same being hereinafter called the "Collateral"): all of the Sale
Assets (as defined in the Agreements) and any and all other personal and fixture
property of every kind and nature including all goods (including inventory,
equipment and any accessions thereto), instruments (including promissory notes),
documents (including, if applicable, electronic documents), accounts (including
health-care-insurance receivables), chattel paper (whether tangible or
electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), securities and all other investment
property, supporting obligations, any other contract rights or rights to the
payment of money, insurance claims and proceeds, and all general intangibles
(including all payment intangibles).


           3.       Authorization to File Financing Statements. The Company
hereby irrevocably authorizes Empire at any time and from time to time to file
in any filing office in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto or continuations thereof that (a)
indicate the Collateral (i) as all assets of the Company or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Uniform Commercial Code of the State
or such jurisdiction, or (ii) as being of an equal or lesser scope or with
greater detail, and (b) provide any other information required by part 5 of
Article 9 of the Uniform Commercial Code of the State or such other jurisdiction
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether the Company is an organization, the type of
organization and any organizational identification number issued to the Company
and, (ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. The
Company agrees to furnish any such information to Empire promptly upon the
Empire's request.

           4.       Other Actions. Further to insure the attachment, perfection
and first priority of, and the ability of Empire to enforce, Empire's security
interest in the Collateral, the Company agrees, in each case at the Company's
expense, to take the following actions with respect to the following Collateral
and without limitation on the Company's other obligations contained in this
Agreement:

             4.1.    Promissory Notes and Tangible Chattel Paper. If the Company
shall, now or at any time hereafter, hold or acquire any promissory notes or
tangible chattel paper, the Company shall forthwith endorse, assign and deliver
the same to Empire, accompanied by such instruments of transfer or assignment
duly executed in blank as Empire may from time to time specify.


             4.2.    Investment Property. If the Company shall, now or at any
time hereafter, hold or acquire any certificated securities, the Company shall
forthwith endorse, assign and deliver the same to Empire, accompanied by such
instruments of transfer or assignment duly executed in blank as Empire may from
time to time specify. If any securities now or hereafter acquired by the Company
are uncertificated and are issued to the Company or its nominee directly by the
issuer thereof, the Company shall immediately notify Empire thereof and, at
Empire's request and option, pursuant to an agreement in form and substance
satisfactory to Empire, either (a) cause the issuer to agree to comply, without
further consent of the Company or such nominee, at any time with instructions
from Empire as to such securities, or (b) arrange for Empire to become the
registered owner of the securities.


             4.3.    Collateral in the Possession of a Bailee. If any Collateral
is, now or at any time hereafter, in the possession of a bailee, the Company
shall promptly notify Empire thereof and, at Empire's request and option, shall
promptly obtain an acknowledgement from the bailee, in form and substance
satisfactory to Empire, that the bailee holds such Collateral for the benefit of
Empire and such bailee's agreement to comply without further consent of the
Company, at any time with instructions of Empire as to such Collateral. Empire
agrees with the Company that Empire shall not give any such instructions unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by the Company with respect to the bailee.


             4.4.    Letter-of-credit Rights. If the Company is now, or at any
time hereafter, a beneficiary under a letter of credit now or hereafter, the
Company shall promptly notify Empire thereof and, at the request and option of
Empire, the Company shall, pursuant to an agreement in form and substance
satisfactory to Empire, either (a) arrange for the issuer and any confirmer or
other nominated person of such letter of credit to consent to an assignment to
Empire of the proceeds of the letter of credit or (b) arrange for Empire to
become the transferee beneficiary of the letter of credit, with Empire agreeing,
in each case, that the proceeds of the letter of credit are to be applied to the
Company's Obligations under the Agreements.


             4.5.    Other Actions as to any and all Collateral. The Company
further agrees, upon request of Empire and at Empire's option, to take any and
all other actions as Empire may determine to be necessary or useful for the
attachment, perfection and first priority of, and the ability of Empire to
enforce, Empire's security interest in any and all of the Collateral, and grants
Empire an irrevocable power of attorney to effectuate any of the same in the
name and on behalf of Empire, including (a) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the Uniform Commercial Code of any relevant jurisdiction, to the extent, if any,
that the Company's signature thereon is required therefor, (b) causing Empire's
name to be noted as secured party on any certificate of title for a titled good
if such notation is a condition to attachment, perfection or priority of, or
ability of Empire to enforce, Empire's security interest in such Collateral, (c)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Empire to enforce, Empire's
security interest in such Collateral, (d) obtaining governmental and other third
party waivers, consents and approvals in form and substance satisfactory to
Empire, including any consent of any licensor, lessor or other person obligated
on Collateral, (e) obtaining waivers from mortgagees and landlords in form and
substance satisfactory to Empire and (f) taking all actions under any earlier
versions of the Uniform Commercial Code or under any other law, as reasonably
determined by Empire to be applicable in any relevant Uniform Commercial Code or
other jurisdiction, including any foreign jurisdiction.


           5.       Representations and Warranties Concerning Collateral, Etc.
The Company represents and warrants to Empire as follows: (a) the Company is the
owner of the Collateral, free from any right or claim of any person or any
adverse lien, security interest or other encumbrance, except for the security
interest created by this Agreement and other liens permitted by the Agreements,
(b) none of the Collateral constitutes, or is the proceeds of, "farm products"
as defined in §9-102(a)(34) of the Uniform Commercial Code of the State, (c)
none of the account debtors or other persons obligated on any of the Collateral
is a governmental authority covered by the Federal Assignment of Claims Act or
like federal, state or local statute or rule in respect of such Collateral, and
(d) the Company has at all times operated its business in compliance with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances.

           6.       Notification to Account Debtors and Other Persons Obligated
on Collateral. If either of the Agreements is terminated and the Obligations are
not paid in accordance with the terms thereof, the Company shall, at the request
and option of Empire, or Empire, in its own name, or on behalf of the Company,
may notify account debtors and other persons obligated on any of the Collateral
of the security interest of Empire in any account, chattel paper, general
intangible, instrument or other Collateral and that payment thereof is to be
made directly to Empire or to any financial institution designated by Empire as
Empire's agent therefor. After the making of such a request or the giving of any
such notification, the Company shall hold any proceeds of collection of
accounts, chattel paper, general intangibles, instruments and other Collateral
received by the Company as trustee for Empire without commingling the same with
other funds of the Company and shall turn the same over to Empire in the
identical form received, together with any necessary endorsements or
assignments. Empire shall apply the proceeds of collection of accounts, chattel
paper, general intangibles, instruments and other Collateral received by Empire
to the Obligations, such proceeds to be immediately credited after final payment
in cash or other immediately available funds of the items giving rise to them.

           7.       Power of Attorney.

             7.1.    Appointment and Powers of Empire. The Company hereby
irrevocably constitutes and appoints Empire and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of the Company or in
the Empire's own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that are necessary to accomplish the purposes of this
Agreement and, without limiting the foregoing, hereby gives said attorneys the
power and right, on behalf of the Company to do the following:


             (a)     upon the Company's failure to pay the Obligations when due,
to sell, transfer, pledge, make any agreement with respect to or otherwise
dispose of or deal with any of the Collateral in such manner as is consistent
with the Uniform Commercial Code of the State or any relevant jurisdiction and
to do all acts and things which Empire deems necessary or useful to protect,
preserve or realize upon the Collateral and Empire's security interest therein,
in order to effect the intent of this Agreement and the Agreements, including
(i) the filing and prosecuting of registration and transfer applications with
the appropriate federal, state or local agencies or authorities with respect to
trademarks, copyrights and patentable inventions and processes, (ii) upon
written notice to the Company, the exercise of voting rights with respect to
voting securities, which rights may be exercised, if Empire so elects, with a
view to causing the liquidation of assets of the issuer of any such securities
and (iii) the execution, delivery and recording, in connection with any sale or
other disposition of any Collateral, of the endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral; and


             (b)     to the extent that the Company's authorization given in
Section 3 is not sufficient, to file such financing statements with respect
hereto, with or without the Company's signature, or a photocopy of this
Agreement in substitution for a financing statement, as Empire may deem
appropriate and to execute in the Company's name such financing statements and
amendments thereto and continuation statements which may require the Company's
signature.


             7.2. Ratification by Company. To the extent permitted by law, the
Company hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and is irrevocable.


             7.3. No Duty on Empire. The powers conferred on Empire hereunder
are solely to protect its interests in the Collateral and shall not impose any
duty upon it to exercise any such powers. Empire shall be accountable only for
the amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to the Company for any act or failure to act, except for
Empire's own gross negligence or willful misconduct.


           8.       Rights and Remedies. If the Company fails to pay the
Obligations when due, Empire, without any other notice to or demand upon the
Company, shall have in any jurisdiction in which enforcement hereof is sought,
in addition to all other rights and remedies, the rights and remedies of a
secured party under the Uniform Commercial Code of the State or any other
relevant jurisdiction and any additional rights and remedies as may be provided
to a secured party in any jurisdiction in which Collateral is located, including
the right to take possession and dispose of the Collateral, and for that purpose
Empire may, so far as the Company can give authority therefor, enter upon any
premises on which the Collateral may be situated and remove the same therefrom.
Empire may in its discretion require the Company to assemble all or any part of
the Collateral at such location or locations within the jurisdiction(s) of the
Company's principal office(s) or at such other locations as Empire may
reasonably designate. Empire shall provide to the Company at least five (5)
business days prior written notice of the time and place of any public sale of
Collateral or of the time at which any private sale or any other intended
disposition is to be made. The Company hereby acknowledges that five (5)
business days prior written notice of such sale or sales shall be reasonable
notice.

           9.       Standards for Exercising Rights and Remedies. To the extent
that applicable law imposes duties on Empire to exercise remedies in a
commercially reasonable manner, the Company acknowledges and agrees that it is
not commercially unreasonable for Empire (a) to fail to incur expenses
reasonably deemed significant by Empire to prepare Collateral for disposition or
otherwise to fail to complete raw material or work in process into finished
goods or other finished products for disposition, (b) to fail to exercise
collection remedies against account debtors or other persons obligated on
Collateral or to fail to remove liens or encumbrances on or any adverse claims
against Collateral, (c) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (d) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (e) to contact other
persons, whether or not in the same business as the Company, for expressions of
interest in acquiring all or any portion of the Collateral, (f) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (g) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (h) to dispose of assets
in wholesale rather than retail markets, (i) to disclaim disposition warranties,
(j) to purchase insurance or credit enhancements to insure Empire against risks
of loss, collection or disposition of Collateral or to provide to Empire a
guaranteed return from the collection or disposition of Collateral, or (k) to
the extent deemed appropriate by Empire, to obtain the services of brokers,
investment bankers, consultants and other professionals to assist Empire in the
collection or disposition of any of the Collateral. The Company acknowledges
that the purpose of this Section 8 is to provide non-exhaustive indications of
what actions or omissions by Empire would fulfill Empire's duties under the
Uniform Commercial Code of the State or any other relevant jurisdiction in
Empire's exercise of remedies against the Collateral and that other actions or
omissions by Empire shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this Section 8. Without limitation upon the
foregoing, nothing contained in this Section 8 shall be construed to grant any
rights to the Company or to impose any duties on Empire that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section.

           10.     No Waiver by Empire, etc. Empire shall not be deemed to have
waived any of its rights and remedies in respect of the Obligations or the
Collateral unless such waiver shall be in writing and signed by Empire. No delay
or omission on the part of Empire in exercising any right or remedy shall
operate as a waiver of such right or remedy or any other right or remedy. A
waiver on any one occasion shall not be construed as a bar to or waiver of any
right or remedy on any future occasion. All rights and remedies of Empire with
respect to the Obligations or the Collateral, whether evidenced hereby or by any
other instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as
Empire deems expedient.

           11.     Suretyship Waivers by Company. The Company waives demand,
notice, protest, notice of acceptance of this Agreement, notice of loans made,
credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description. With
respect to both the Obligations and the Collateral, the Company assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as Empire may deem advisable. Empire shall have no duty as to
the collection or protection of the Collateral or any income therefrom, the
preservation of rights against prior parties, or the preservation of any rights
pertaining thereto beyond the safe custody thereof. The Company further waives
any and all other suretyship defenses.

           12.     Marshaling. Empire shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, the Company hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Empire's rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Company hereby irrevocably waives the
benefits of all such laws.

           13. Governing Law; Consent to Jurisdiction. THIS AGREEMENT IS
INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE. The Company agrees that any
action or claim arising out of any dispute in connection with this Agreement,
any rights or obligations hereunder or the performance or enforcement of such
rights or obligations may be brought in the courts of the State or any federal
court sitting therein and consents to the non-exclusive jurisdiction of such
court and to service of process in any such suit being made upon the Company by
mail at the address set forth in the Agreements.

           IN WITNESS WHEREOF, intending to be legally bound, the Company has
caused this Agreement to be duly executed as of the date first above written.

  ETS PAYPHONES, INC.

By:                                                                  
          Guy A. Longobardo, CEO


Accepted:

EMPIRE PAYPHONES, INC.

By:                                                                  
          Andoni Economou
          Executive Vice President